

113 HR 1170 RH: To direct the Secretary of the Interior, acting through the Bureau of Land Management and the Bureau of Reclamation, to convey, by quitclaim deed, to the City of Fernley, Nevada, all right, title, and interest of the United States, to any Federal land within that city that is under the jurisdiction of either of those agencies.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 215113th CONGRESS1st SessionH. R. 1170[Report No. 113–297]IN THE HOUSE OF REPRESENTATIVESMarch 14, 2013Mr. Amodei introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 16, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 14, 2013A BILLTo direct the Secretary of the Interior, acting through the Bureau of Land Management and the Bureau of Reclamation, to convey, by quitclaim deed, to the City of Fernley, Nevada, all right, title, and interest of the United States, to any Federal land within that city that is under the jurisdiction of either of those agencies.1.DefinitionsIn this Act:(1)CityThe term City means the City of Fernley, Nevada.(2)Federal landThe term Federal land means the approximately 9,407 acres of land located in the City of Fernley, Nevada, that is identified by the Secretary and the City for conveyance under this Act.(3)MapThe term map means the map entitled Proposed Fernley, Nevada, Land Sales and dated January 25, 2013.2.Conveyance of certain Federal land to City of Fernley, Nevada(a)Conveyance authorizedSubject to valid existing rights and not later than 180 days after the date on which the Secretary of the Interior receives an offer from the City to purchase the Federal land depicted on the map, the Secretary, acting through the Bureau of Land Management and the Bureau of Reclamation, shall convey, notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), to the City in exchange for consideration in an amount equal to the fair market value of the Federal land, all right, title, and interest of the United States in and to such Federal land.(b)Appraisal To determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed—(1)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(2)based on an appraisal that is conducted in accordance with nationally recognized appraisal standards, including—(A)the Uniform Appraisal Standards for Federal Land Acquisition; and(B)the Uniform Standards of Professional Appraisal Practice.(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(d)Reservation of easements and rights-of-WayThe City and the Bureau of Reclamation may retain easements or rights-of-way on the Federal land to be conveyed, including easements or rights-of-way the Bureau of Reclamation determines are necessary to carry out—(1)the operation and maintenance of the Truckee Canal; or(2)the Newlands Project.(e)CostsThe City shall, at closing for the conveyance authorized under subsection (a), pay or reimburse the Secretary, as appropriate, for the reasonable transaction and administrative personnel costs associated with the conveyance authorized under such subsection, including the costs of appraisal, title searches, maps, and boundary and cadastral surveys.(f)Conveyance not a major federal actionA conveyance or a combination of conveyances made under this section shall not be considered a major Federal action for purposes of section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).3.Release of United StatesUpon making the conveyance under section 2, notwithstanding any other provision of law, the United States is released from any and all liabilities or claims of any kind or nature arising from the presence, release, or threat of release of any hazardous substance, pollutant, contaminant, petroleum product (or derivative of a petroleum product of any kind), solid waste, mine materials or mining related features (including tailings, overburden, waste rock, mill remnants, pits, or other hazards resulting from the presence of mining related features) on the Federal land in existence on or before the date of the conveyance.4.WithdrawalSubject to valid existing rights, the Federal land to be conveyed under section 2 of this Act shall be withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws.December 16, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed